—In a proceeding to enforce the child support provision of a judgment of divorce entered May 24, 1988, the former husband appeals from an order of the Family Court, Putnam County (Braatz, J.), dated February 2, 1993, which denied his motion to vacate a judgment entered November 5, 1992, upon his default in appearing at a hearing. The appeal brings up for review so much of an order of the same court, dated June 15, 1993, as, upon reargument, adhered to the original determination (see, CPLR 5517).
Ordered that the appeal from the order dated February 2, *4101993, is dismissed, without costs or disbursements, as that order was superseded by the order dated June 15, 1993, made upon reargument; and it is further,
Ordered that the order dated June 15, 1993, is affirmed insofar as reviewed, without costs or disbursements.
While the appellant’s illness may have arguably constituted a reasonable excuse for his failure to appear at a hearing on the respondent’s petition, which had already been rescheduled at his request, he failed to present a meritorious defense. Accordingly, the court properly denied his motion to vacate the default judgment against him (see, Alert Med. Personnel v Rera, 203 AD2d 401). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.